
	
		I
		111th CONGRESS
		2d Session
		H. R. 5547
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Royce introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To terminate the authorities of the Trade and Development
		  Agency.
	
	
		1.Termination of Trade and
			 Development Agency
			(a)Termination of
			 authority To provide assistance
				(1)In
			 generalEffective 60 days after the date of the enactment of this
			 Act, the Trade and Development Agency shall not provide any assistance under
			 section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421).
				(2)Preservation of
			 existing contracts and agreementsParagraph (1) does not require
			 the termination of any contract or other agreement entered into before such
			 paragraph takes effect.
				(b)Termination of
			 TDAEffective upon the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act, the Trade and Development Agency is abolished.
			(c)Transfer of
			 operations to OMBThe
			 Director of the Office of Management and Budget shall, effective upon the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act, perform the functions of the Trade and Development Agency with respect to
			 contracts and agreements described in subsection (a)(2) until the expiration of
			 such contracts and agreements, but shall not renew any such contract or
			 agreement. The Director shall take the necessary steps to wind up the affairs
			 of the Corporation.
			(d)Repeal of
			 authoritiesEffective upon
			 the expiration of the 180-day period beginning on the date of the enactment of
			 this Act, section 661 of the Foreign Assistance Act of 1961 is repealed, but
			 shall continue to apply with respect to functions performed by the Director of
			 the Office of Management and Budget under subsection (c).
			(e)AppropriationsFunds available to the Trade and
			 Development Agency shall, upon the effective date of the repeal made by
			 subsection (d), be transferred to the Director of the Office of Management and
			 Budget for use in performing the functions of the Agency under subsection (c).
			 Upon the expiration of the contracts and agreements with respect to which the
			 Director is exercising such functions, any unexpended balances of the funds
			 transferred under this subsection shall be deposited in the Treasury as
			 miscellaneous receipts.
			2.Savings
			 provisions
			(a)Prior
			 Determinations Not AffectedThe repeal made by section 2(d) of the
			 provision of law set forth in such section shall not affect any order,
			 determination, regulation, or contract that has been issued, made, or allowed
			 to become effective under such provisions before the effective date of the
			 repeal. All such orders, determinations, regulations, and contracts shall
			 continue in effect until modified, superseded, terminated, set aside, or
			 revoked in accordance with law by the President, the Director of the Office of
			 Management and Budget, or other authorized official, a court of competent
			 jurisdiction, or by operation of law.
			(b)Pending
			 proceedings
				(1)Effect on
			 pending proceedings
					(A)In
			 generalThe repeal made by section 2(d) shall not affect any
			 proceedings, including notices of proposed rulemaking, pending on the effective
			 date of the repeal, before the Trade and Development Agency, except that no
			 assistance may be provided pursuant to any application pending on such
			 effective date. Such proceedings, to the extent that they relate to functions
			 performed by the Director of the Office of Management and Budget after such
			 repeal, shall be continued. Orders shall be issued in such proceedings, appeals
			 shall be taken therefrom, and payments shall be made pursuant to such orders,
			 as if this Act had not been enacted; and orders issued in any such proceedings
			 shall continue in effect until modified, terminated, superseded, or revoked by
			 the Director of the Office of Management and Budget, by a court of competent
			 jurisdiction, or by operation of law.
					(B)ConstructionNothing
			 in this subsection shall be deemed to prohibit the discontinuance or
			 modification of any proceeding described in subparagraph (A) under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this Act had not been enacted.
					(2)Regulations for
			 transfer of proceedingsThe Director of the Office of Management
			 and Budget is authorized to issue regulations providing for the orderly
			 transfer of proceedings continued under paragraph (1).
				(c)ActionsExcept
			 as provided in subsection (e)—
				(1)the provisions of
			 this Act shall not affect suits commenced before the effective date of the
			 repeal made by section 2(d); and
				(2)in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and effect as if this Act had not been enacted.
				(d)Liabilities
			 incurredNo suit, action, or
			 other proceeding commenced by or against an individual in the official capacity
			 of such individual as an officer of the Trade and Development Agency shall
			 abate by reason of the enactment of this Act. No cause of action by or against
			 the Trade and Development Agency, or by or against any officer thereof in the
			 official capacity of such officer, shall abate by reason of the enactment of
			 this Act.
			(e)PartiesIf, before the effective date of the repeal
			 made by section 2(d), the Trade and Development Agency or an officer thereof in
			 the official capacity of such officer, is a party to a suit, then such suit
			 shall be continued with the Director of the Office of Management and Budget
			 substituted or added as a party.
			(f)ReviewOrders and actions of the Director of the
			 Office of Management and Budget in the exercise of functions of the Trade and
			 Development Agency shall be subject to judicial review to the same extent and
			 in the same manner as if such orders and actions had been issued or taken by
			 the Trade and Development Agency. Any statutory requirements relating to
			 notice, hearings, action upon the record, or administrative review that apply
			 to any function of the Trade and Development Agency shall apply to the exercise
			 of such function by the Director of the Office of Management and Budget.
			3.Technical and
			 conforming amendments
			(a)Title 5, United
			 States CodeSection 5314 of
			 title 5, United States Code, is amended by striking:
				
						Director, Trade and Development
				  Agency.
					.
			(b)Other amendments
			 and repeals(1)The Trade and Development Enhancement Act
			 of 1983 (12 U.S.C. 635q(a)) is amended—
					(A)in
			 section 644(a)—
						(i)in paragraph (2), by striking
			 with the Trade and Development Agency and;
						(ii)by striking paragraph (3)(A); and
						(iii)by striking subsection
			 (c);
						(B)by striking section 645; and
					(C)in section 646—
						(i)in subsection (a)—
							(I)in paragraph (1), by striking
			 sections 644 and 645 and inserting section 644;
			 and
							(II)in paragraph (2), by striking 644
			 or; and
							(ii)by striking subsection (b).
						(2)Section 647 of the Clean Water for the
			 Americas Partnership Act of 2002 (22 U.S.C. 2151p note) is repealed.
				(3)Section 499B(b)(3) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2296b(b)(3)) is repealed.
				(4)The following provisions of the Support for
			 East European Democracy (SEED) Act of 1989 are repealed:
					(A)Section 2(c)(14) (22 U.S.C.
			 5401(c)(14)).
					(B)Section 305 (22 U.S.C. 2421 note) and
			 the item relating to that section in the table of contents.
					(5)Section 202(b)(2)(B)(v) of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6062(b)(2)(B)(v)) is repealed.
				(6)Section 405(a)(10) of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6445(a)(10)) is amended
			 by striking , the Overseas Private Investment Corporation, or the Trade
			 and Development Agency and inserting or the Overseas Private
			 Investment Corporation.
				(7)Section 616(c) of the Tibetan Policy
			 Act of 2002 (22 U.S.C. 6901 note) is amended—
					(A)in the heading, by striking
			 and
			 TDA; and
					(B)by striking and the Trade and
			 Development Agency.
					(8)Section 915 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17335), and the item relating to that section
			 in the table of contents, are repealed.
				(c)Effective
			 dateThe amendments and
			 repeals made by this section shall take effect upon the expiration of the
			 180-day period beginning on the date of the enactment of this Act.
			
